IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANTHONY MANNING,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1615

FLORIDA DEPARTMENT OF
CORRECTIONS; JULIE JONES,
SECRETARY,

      Respondents.

___________________________/

Opinion filed August 4, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Anthony Manning, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      DENIED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.